DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

Election/Restrictions
Claim 57 allowable. The restriction requirement between groups I, II, and IV , as set forth in the Office action mailed on September 27, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 27, 2019 is partially withdrawn.  Claims 68-69 and 80-81, directed to a wet sprinkler system and method of 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 9-11, 15, 16, 70, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105).
Regarding Claims 1, 6, and 11:  Kuwatch et al. teaches a fluid for fire sprinkler systems comprising water such as distilled water (water having the claimed conductivity), glycerol (glycerin), and a carboxylate salt such as sodium or potassium acetate (abstract; [0006]-[0010]; [0040]).  Kuwatch et al. teaches that the glycerol is present in 0-60 wt% (about 0-65 vol%) and 
Kuwatch et al. does not teach with sufficient specificity the claimed range of glycerol and carboxylate salt.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claims 9 and 10:  Kuwatch et al. teaches the composition comprising a buffer such as phosphates, carbonates, and bicarbonates ([0035]).
Regarding Claim 15:  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
Regarding Claims 16, 70, and 71:  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
.

Claims 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105).
Kuwatch et al. teaches a fluid for fire sprinkler systems comprising water such as distilled water (water having the claimed conductivity), glycerol (glycerin), and a carboxylate salt such as sodium or potassium acetate (abstract; [0006]-[0010]; [0040]).  Kuwatch et al. teaches that the glycerol is present in 0-60 wt% (about 0-65 vol%), the water is present in about 50-90 wt% (approximately 45-85 vol%) and the sodium or potassium acetate is present in about 10 mol% of the total salt which is present in 2-70 wt% (approximately 0.2 to 7 wt% sodium or potassium acetate ([0008]; [0027]).  Kuwatch et al. teaches the composition comprising a buffer such as phosphates ([0035]-[0036]).
prima facie case of obviousness exists (see MPEP 2144.05).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity and freezing point of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

 Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwatch et al. (US Pub. No. 2014/0138105) in view of Hager et al. (US Pub. No. 2007/0251707) and Rainaldi et al. (US Pat. No. 3,609,074).
Kuwatch et al. teaches the composition of claim 72 as set forth above.  Kuwatch et al. teaches that for certain applications the composition has a pH of 6.8 to 7.2 ([0037]).
Kuwatch et al. does not teach the composition further comprising triethanol amine.  However, Rainaldi et al. teaches fire extinguishing compositions comprising triethanolamine 
Kuwatch et al. does not teach with sufficient specificity the claimed range of glycerol and carboxylate salt.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the conductivity of the composition.  However, the references renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s specification to indicate that the property is a result of anything other than mixing of the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Double Patenting
Claim 80 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 68. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It is noted that “contains” and “comprises” are equivalent transitional phrases (MPEP 2111.03).

Allowable Subject Matter
Claims 57-63, 65-67, 68, and 69 are allowed.
Claim 81 depends from an objected claim that is otherwise allowable expect for being a substantial duplicate of claim 68.  Therefore, claim 81 is objected to but would be allowable if rewritten to depend from an allowable claim.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Kuwatch et al. (US Pub. No. 2014/0138105), teaches a fluid for fire sprinkler systems comprising water such as distilled water (water having the claimed conductivity), glycerol (glycerin), and a carboxylate salt such as sodium or potassium acetate (abstract; [0006]-[0010]; [0040]).  However, Kuwatch et al. requires 10-50 wt% of carboxylate salts (one or more organic acid salts) ([0007]) which is outside the claimed wt% of organic acid salts.



Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. Applicant argues that Kuwatch et al. requires more carboxylate salt than is claimed.  However, Kuwatch et al. teaches sodium or potassium acetate is present in about 10 mol% of the total salt which is present in 2-70 wt% (approximately 0.2 to 7 wt% sodium or potassium acetate ([0008]; [0027]).  Claim 1 recites the amounts with regards to “a salt of an organic acid.” It is noted that the instant claims use the transitional phrase “comprising” allowing for other ingredients to be present including other salts of organic acids.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        May 4, 2021